Citation Nr: 1103208	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim concerning whether the character of the Appellant's 
discharge is a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Appellant served on active duty in the military from August 
1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2005 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In accordance with the Veteran's hearing election (see June 2006 
substantive appeal (VA Form 9)), the Board remanded this case in 
August 2009 so the RO could arrange for a hearing at the RO 
before a local Decision Review Officer (DRO).  And, on remand, 
the RO arranged for this DRO hearing in October 2009.
The Veteran then requested a hearing before a Veterans Law Judge 
of the Board at the Board's offices in Washington, DC (Central 
Office hearing), and he had this additional hearing in December 
2010.


FINDINGS OF FACT

1.  An unappealed May 2002 Board decision denied a petition to 
reopen the claim concerning whether the character of the 
appellant's discharge is a bar to him receiving VA benefits.  He 
was appropriately notified of that decision and apprised of his 
procedural and appellate rights, and he did not appeal.

2.  The additional evidence received since that May 2002 decision 
is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate this claim of eligibility, and does not raise a 
reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The Board's May 2002 decision is final and binding on the 
appellant based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100, 20.1103, 20.1104 (2010).

2.  New and material evidence has not been received since that 
May 2002 decision to reopen this claim regarding whether the 
character of the appellant's discharge is a bar to him receiving 
VA benefits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).



These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

That is to say, all VCAA notice errors are not presumptively 
prejudicial.  Rather, this determination is case-specific, based 
on the particular circumstances of each individual case.  
Moreover, as the pleading party, the Veteran, not VA, has the 
evidentiary burden of proof of establishing there is a VCAA 
notice error in either timing or content and, above and beyond 
this, that it also is unduly prejudicial, meaning outcome 
determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Here, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the appellant in May 2005, so 
before initially adjudicating his claim in August 2005, hence, in 
the preferred sequence.  The letter informed him of the evidence 
required to substantiate his claim, including apprising him of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  In addition, specifically regarding the 
need to submit new and material evidence, the threshold 
preliminary requirement for reopening his claim, the May 2005 
VCAA notice letter is compliant with the U.S. Court of Appeals 
for Veterans Claims' (Court's) holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006), since this letter sufficiently explained the 
bases of the prior denial of this claim (i.e., the deficiencies 
in the evidence when this claim was previously considered).  
Consider, as well, that the previous final and binding 
determination of ineligibility because of the character of the 
Veteran's discharge remains unaffected by the additional evidence 
that has been submitted and otherwise obtained during the several 
years since.  So just as when his claim previously was 
considered, he continues to be statutorily and regulatory barred 
from receiving VA benefits because he does not have a qualifying 
discharge.  That is to say, the petition to reopen his claim has 
no legal merit absent an upgrade of his discharge, which he 
simply does not have.  And the Court has held that the VCAA does 
not apply in this circumstance.  See Manning v. Principi, 
16 Vet. App. 534 (2002) (the VCAA has no effect on appeal limited 
to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA does not 
apply because the issue presented is solely of statutory and 
regulatory interpretation and/or the claim is barred as a matter 
of law in that it cannot be substantiated.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002). See, too, VAOPGCPREC 5-
2004 (June 23, 2004).

And as for the Dingess requirements, since the Board is denying 
the underlying petition to reopen this claim, the downstream 
disability rating and effective date elements of this claim are 
ultimately moot.  So not providing notice concerning these 
downstream elements of the claim is non-prejudicial, i.e., 
harmless error.  See 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the appellant by obtaining 
all relevant evidence in support of his claim that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), Social Security Administration (SSA) records, and VA 
treatment records.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain any identified records.  
Significantly, neither the appellant nor his representative has 
identified, and the file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that needs to be obtained.

Moreover, the duty to provide a VA examination and opinion only 
applies to a claim to reopen a finally adjudicated decision if 
new and material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is no 
new and material evidence to reopen the claim as to whether the 
character of discharge is a bar to VA benefits.  Hence, there is 
no requirement to have the appellant examined for a medical nexus 
opinion unless and until he first satisfies this preliminary 
requirement of presenting new and material evidence to reopen his 
claim.  Indeed, as mentioned, there does not even appear to be 
the possibility of substantiating the underlying claim through a 
VA examination and opinion, even were one to be offered to the 
Appellant.  The Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. 
§ 5103A.  

Notably, the Board primarily remanded this case in August 2009 so 
the RO might arrange for a DRO hearing.  And, on remand, the RO 
arranged for this DRO hearing in October 2009.  The appellant 
also since has had a hearing before the Board.  The Board is 
therefore satisfied there was substantial compliance with this 
remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) 
and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

II.  Analysis

The Veteran filed his petition to reopen this previously denied 
claim in April 2005, so the revised regulations regarding new and 
material evidence apply.  See 66 Fed. Reg. at 45,620, indicating 
to apply the revised version of 38 C.F.R. § 3.156 to petitions to 
reopen filed on or after August 29, 2001.  

Irrespective of the RO's decision concerning whether there is new 
and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding further, 
because it affects the Board's jurisdiction to adjudicate the 
claim on its underlying merits.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims); 
and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines 
there is no new and material evidence, that is where the analysis 
must end, and what the RO determined in this regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

If, on the other hand, the Board determines there is new and 
material evidence, then the Board must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2010).  
New and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of this evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making a 
determination as to the ultimate credibility and weight of the 
evidence as it relates to the merits of the claim.  Essentially, 
the presumption of credibility "dissolves" once the claim is 
reopened and decided on the merits.  See, too, Duran v. Brown, 7 
Vet. App. 216 (1994) (indicating "Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  
A discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a) (2010).  The designation of the discharge as honorable by 
the service department is binding on VA as to character of 
discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of 
service constitutes one period of service, and entitlement will 
be determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character-of-discharge bars to 
establishing entitlement to VA benefits:  (1) statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) 
regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of the 
following conditions listed under 38 C.F.R. § 3.12(c):  

(1) As a conscientious objector who refused to perform military 
duty, wear the uniform, or comply with lawful order of competent 
military authorities; 

(2) By reason of the sentence of a general court-martial; 

(3) Resignation by an officer for the good of the service; 

(4) As a deserter; 

(5) As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested his 
or her release; and 

(6) By reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days (the 
regulation provides certain exceptions to this condition).

As to the regulatory bars, a discharge or release because of one 
of the offenses specified under 38 C.F.R. § 3.12(d) is considered 
to have been issued under dishonorable conditions.  These 
offenses are:  (1) acceptance of undesirable discharge in lieu of 
trial by general court- martial; (2) mutiny or spying; (3) 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent misconduct; 
and (5) homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty.  

In particular, a discharge from military service because of 
willful and persistent misconduct, including a discharge under 
other than honorable conditions, is considered to have been 
issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense 
will not be considered willful and persistent misconduct if 
service was otherwise honest, faithful, and meritorious.  Id.  An 
act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical violation 
of police regulations or ordinances will not, per se, constitute 
willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance 
of military duties, cannot constitute a minor offense for 
purposes of willful and persistent misconduct.  Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also 
affirmed a Board decision finding that 32 days of unauthorized 
absence out of 176 days total service was severe misconduct, and, 
by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).  

An honorable or general discharge issued on or after October 8, 
1977, by a discharge review board established under 10 U.S.C. § 
1553, sets aside a bar to benefits imposed under paragraph (d) 
(i.e., regulatory bars), but not paragraph (c) (i.e., statutory 
bars), provided that:  (1) The discharge is upgraded as a result 
of an individual case review; (2) The discharge is upgraded under 
uniform published standards and procedures that generally apply 
to all persons administratively discharged or released from 
active military, naval or air service under conditions other than 
honorable; and (3) Such standards are consistent with historical 
standards for determining honorable service and do not contain 
any provision for automatically granting or denying an upgraded 
discharge.  38 C.F.R. § 3.12(g).  Unless a discharge review board 
established under 10 U.S.C. § 1553 determines on an individual 
case basis that the discharge would be upgraded under uniform 
standards meeting the requirements set forth in paragraph (g), an 
honorable or general discharge awarded under one of the following 
programs does not remove any bar to benefits imposed by 38 C.F.R. 
§ 3.12(d):  (1) The President's directive of January 19, 1977, 
initiating further action with respect to Presidential 
Proclamation 4313 of September 16, 1974; or (2) the Department of 
Defense's Special Discharge Review Program effective April 5, 
1977; or (3) any discharge review program implemented after April 
5, 1977, and not made applicable to all persons administratively 
discharged or released from active military, naval or air service 
under other than honorable conditions.  38 C.F.R. § 3.12(h).

In an October 1970 RO Administrative Decision, it was determined 
the Appellant's discharge from service on July 31, 1970, was 
under other than honorable conditions and, thus, a bar to VA 
benefits (with the exception of Chapter 17 healthcare benefits).  
Since, however, it is unclear whether he received notice of that 
decision, that determination did not become final and binding on 
the merits.  Generally, a decision does not become final and 
binding until written notification of the decision is issued to 
the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 
322, 325 (1997) (for a VA decision to become final and binding on 
a claimant, he or she must first receive written notification of 
the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where 
an appellant never received notification of a decision denying 
his or her claim, then the usual one-year limit for timely 
appealing the decision does not begin to accrue ("run"); instead 
it is tolled ("stopped").  The written notification also must 
explain the reasons and bases for the decision and apprise the 
claimant of his or her procedural and appellate rights, in the 
event he or she disagrees with the decision and elects to appeal.  
That initial decision therefore remained pending.

But even recognizing this, in a subsequent June 1982 RO 
Administrative Decision it was again determined that the 
Appellant's discharge from service on July 31, 1970, was under 
other than honorable conditions and, thus, a bar to VA benefits 
(with the exception of Chapter 17 healthcare benefits).  His DD 
Form 214 initially showed that he had served from August 15, 1967 
to July 31, 1970, and that he was discharged under other than 
honorable conditions.  In pertinent part, the service records 
reflected that, in June 1970, he had requested a discharge in 
lieu of a court martial for offenses punishable by a bad conduct 
discharge or dishonorable discharge.  Later, an October 1977 
special review by the Department of Defense Discharge Review 
Program upgraded his discharge status to under honorable 
conditions effective October 19, 1977.  But in the RO's June 1982 
administrative decision, he was informed nonetheless of an 
unfavorable second review by the Military Discharge Review Board, 
in November 1980.  In its June 1982 decision, the RO determined 
he had engaged in willful and persistent misconduct during 
service, due to two periods of AWOL and other minor offenses.  It 
therefore again was determined he was ineligible for VA benefits.  
He was notified of that decision, but did not appeal that 
determination, so it became final and binding on the merits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010). Consequently, even if the Board accepts that he 
did not receive appropriate notice of the RO's initial October 
1970 Administrative Decision regarding the character of his 
discharge and resultant ineligibility for VA benefits, the fact 
remains that he definitely received notice of the RO's subsequent 
June 1982 Administrative Decision concerning this same issue - 
which not only considered the intervening upgrade of his 
discharge in October 1977 but also the subsequent, and 
importantly unfavorable, review by the Military Discharge Review 
Board in November 1980.  See Williams v. Peake, 521 F.3d 1348 
(Fed. Cir. 2008) (The pending status of a claim is terminated 
with a later adjudication of an identical claim.)

The evidence of record at the time of that June 1982 decision 
included the available STRs and SPRs.  The service records 
reflect that the Appellant was AWOL from December 27, 1968 to 
April 14, 1969.  Thereafter, on February 27, 1969, he was in 
possession of dangerous drugs.  On that date and on April 14, 
1969, he failed to obey a lawful order by being in an area 
designated as off limits.  A special 
court-martial in June 1969 tried and convicted him for those 
offenses, for which his grade was reduced to Private, class E-1, 
as well as a six month suspended sentence of hard labor.  

The Appellant again went AWOL from February 20, 1970 to May 7, 
1970.  He was then referred for trial to a special court-martial 
in June 1970.  Later that month, his Company Commander opined 
that the Appellant would not be amenable to any form of 
punishment, retraining, or other rehabilitation.  Further, the 
Commander noted the Appellant was afforded a neuropsychiatric 
examination, which had revealed that he had an unstable 
personality.  So the Company Commander recommended an Undesirable 
Discharge.  And, as mentioned, in June 1970 the Appellant 
requested a discharge "for the good of the service" in lieu of 
a court martial, for offenses punishable by a bad conduct 
discharge or dishonorable discharge.  

In December 1991, the Appellant applied for VA benefits.  
Thereafter, in a January 1992 administrative decision, the RO 
determined the character of his discharge was still a bar to him 
receiving these requested benefits, regarding his service from 
August 15, 1967 to July 31, 1970.  He was informed that, although 
he had received an upgraded discharge under Public Law 95-126, 
the RO was required to do an independent review to determine 
whether the discharge was under conditions other than 
dishonorable.  He was notified that a determination was made, 
based on all of the evidence of record, and that the character of 
his discharge was still a bar to him receiving VA benefits.  The 
decision noted a possible exception of medical treatment for any 
disability(ies) incurred or aggravated during service.  


He was provided notice of that January 1992 decision (indeed, 
this was admitted inasmuch as his representative had explicitly 
referred to that decision in a February 1992 letter), but did not 
subsequently perfect an appeal of that claim.  As such, the 
January 1992 administrative decision is final and binding on the 
merits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).

In 1993, the Appellant sought to reopen this previously denied 
claim.  
In a May 1994 determination, the RO again notified him that his 
character of discharge was a bar to VA benefits - with the 
exception of medical treatment under Chapter 17.  He appealed 
that determination with regard to his character of discharge to 
the Board, which ultimately denied his appeal in a May 2002 
decision.  He had provided additional evidence in support of his 
claim, including personal statements, medical records showing a 
then-current diagnosis of mental illness, duplicate SPRs, and SSA 
disability records.  Also, he argued that he was insane when he 
committed certain acts during service that eventually led to his 
disqualifying discharge.

In the May 2002 decision, the Board denied the Appellant's 
petition to reopen this claim for lack of new and material 
evidence.  Notably, the Board specifically rejected his new 
contention regarding consideration for the insanity exception to 
character of discharge, finding that the new medical evidence 
submitted in support of this theory did not show his mental state 
during service at the time of the offenses in question.  For this 
claimed exception to apply, it must be established that, at the 
time of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane.  If 
shown, he then shall not be precluded from benefits under laws 
administered based on the period of service from which he was 
separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 
3.12(b) (2010).  But mental illness is not identical to insanity.  
Beck v. West, 13 Vet. App. 535, 539 (2000).  Instead, there must 
be competent evidence establishing the appellant was insane at 
the time of the offenses in question leading to the other than 
honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  
Moreover, he has this burden of proof.  Stringham v. Brown, 8 
Vet. App. 445, 449 (1995).


The claimant did not timely appeal the Board's May 2002 decision 
to the Court.  As such, the Board's decision subsumed the prior 
RO denial and became the last final and binding denial of this 
claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2010).  It therefore marks the starting point for 
determining whether there is new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new-and-
material determination is that added to the record since the last 
final and binding denial on any basis, so irrespective of whether 
it was on the underlying merits or instead a prior petition to 
reopen the claim, and regardless of whether the RO or Board made 
the prior decision).

The evidence added to the record since the Board's May 2002 
decision includes VA treatment and other medical records, 
personal hearing testimony and personal statements, and duplicate 
SPRs, such as copies of his DD Forms 214 and 215.

While all of the additional medical records are "new" in a 
generic sense in that they did not exist at the time of the 
Board's May 2002 decision and, therefore, were not and indeed 
could not possibly have been considered in that prior decision, 
they nevertheless are essentially duplicative of evidence in the 
file at that time of that prior decision and previously 
considered.  The same is true of the Veteran's written and oral 
testimony.  See Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 
(2006) (New arguments based on the same evidence of record at the 
time of the previous final denial do not constitute the 
presentation of new and material evidence.).  In short, this 
additional evidence, even if new, is not also material in that it 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim.



In this regard, the appellant makes particular note of the fact 
that his military discharge was upgraded to under honorable 
conditions by a Special Army Discharge Review Board, as evidenced 
by his DD Form 215 from 1977.  However, the Board's May 2002 
decision, in denying his previous petition to reopen the claim, 
also noted this evidence already had been considered in the RO's 
prior final decisions.  In those prior final decisions, the RO 
had considered all of his SPRs and past actions regarding the 
character of his discharge, not to mention documentation of the 
Army's special review of his discharge status.  So merely 
resubmitting this same evidence in connection with his more 
recently filed petition to reopen this claim does not constitute 
new evidence.  Significantly, there still is no new evidence 
pertinent to his discharge status, such as additional SPRs, which 
have not been previously considered.  Rather, his evidentiary 
submissions in this regard, including copies of his DD Form 214 
being upgraded by his DD Form 215, and his personal statements 
and testimony, are merely repetitive of the same evidence and 
contentions that were previously considered and explicitly 
rejected.

The appellant further contends that, in light of his current 
diagnosis of posttraumatic stress disorder (PTSD) and the 
evidence of a personality disorder during service, there are now 
sufficient grounds to reopen his claim on the basis of the 
insanity exception.

As already acknowledged, there is an exception to the statutory 
and regulatory bars for VA benefits.  If it is established that, 
at the time of the commission of an offense leading to a person's 
court-martial, discharge, or resignation, that person was insane, 
then he shall not be precluded from benefits under laws 
administered based on the period of service from which he was 
separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  But, 
again, mental illness is not identical to insanity.  
Beck v. West, 13 Vet. App. 535, 539 (2000).  

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or (2) who 
interferes with the peace of society; or (3) who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(a).

As to whether an individual was insane at the time of an offense 
leading to his court-martial or discharge, the rating agency will 
base its decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a).  38 
C.F.R. § 3.354(b).  The Court has held that the insanity need 
only exist at the time of the commission of the offense leading 
to the person's discharge, and that there is no requirement of a 
causal connection between the insanity and the misconduct.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, VA's then General Counsel discussed the intended 
parameters of the types of behavior that were defined as insanity 
under 38 C.F.R. § 3.354(a).  It was indicated that behavior 
involving a minor episode or episodes of disorderly conduct or 
eccentricity does not fall within the definition of insanity in 
that regulation.  It was further indicated that a determination 
of the extent to which an individual's behavior must deviate from 
his normal method of behavior could best be resolved by 
adjudicative personnel on a case-by-case basis in light of the 
authorities defining the scope of the term insanity.  The opinion 
also held that behavior that is generally attributable to a 
substance-abuse disorder does not exemplify the severe deviation 
from the social norm or the gross nature of conduct that is 
generally considered to fall within the scope of the term 
insanity and, therefore, does not constitute insane behavior.  
VAOPGCPREC 20-97 (May 22, 1997).

Generally, the predicate for insane behavior within the meaning 
of VA law and regulations is a persistent morbid condition of the 
mind characterized by a derangement of one or more of the mental 
faculties to the extent that the individual is unable to 
understand the nature, full import and consequences of his acts, 
such that he is a danger to himself or others.  In effect, he is 
rendered incapable of managing himself or his affairs, a concept 
akin to the level of incompetency generally supporting 
appointment of a guardian.  Id.

According to VA's General Counsel, the term "constitutionally 
psychopathic" in 38 C.F.R. § 3.354(a) refers to a condition that 
may be described as an antisocial personality disorder.  The term 
"become antisocial" in 38 C.F.R. § 3.354(a) refers to the 
development of behavior that is hostile or harmful to others in a 
manner that deviates sharply from the social norm and that is not 
attributable to a personality disorder.  Id.  Behavior that is 
attributable to a personality disorder does not satisfy the 
definition of insanity in section 3.354(a), nor does behavior 
involving a minor episode or episodes of disorderly conduct or 
eccentricity.  Id.

It is not necessary that the misconduct was caused by insanity, 
but the insanity must be contemporaneous with the misconduct.  
Competent medical evidence is required on this question.  See 
Gardner v. Shinseki, 22 Vet. App. 415 (2009) (citing Beck v. 
West, 13 Vet. App. 535, 539 (2000) and Zang v. Brown, 8 Vet. App. 
246, 254-55 (1995)).  There must be competent evidence 
establishing the Appellant was insane at the time of the offenses 
in question leading to the other than honorable discharge.  Zang 
v. Brown, 8 Vet. App. 246, 254 (1995).  And, again, the burden is 
on the Appellant to submit competent medical evidence that he was 
insane at the time of his offenses.  Stringham v. Brown, 8 Vet. 
App. 445, 449 (1995).  There is no such evidence in this 
particular instance.

The Veteran testified during his December 2010 hearing before the 
Board that, while on active duty in Vietnam, he had "a mental 
breakdown" after receiving news of personal troubles back home.  
See personal hearing transcript at p. 9.  That is, after he heard 
his father was ill, he went AWOL in an unsuccessful attempt to 
quickly return home.  See November 2010 personal statement.  This 
contention is essentially repetitive of the previously considered 
contention of insanity, which was rejected by the Board's May 
2002 decision.  Indeed, the evidence added to the file since that 
prior denial does not indicate the Appellant was "insane" at the 
times he went AWOL for extended periods, came to possess 
dangerous drugs, or failed to obey a lawful order by being in an 
area designated as off limits.  



The additional post-service medical records reflect the 
Appellant's ongoing psychiatric treatment and a diagnosis of 
PTSD.  Despite this, the Board emphasizes that the prior May 2002 
Board decision already determined there was no competent evidence 
of "insanity" during service.  And at the time of that May 2002 
Board decision, already in the file was evidence showing a 
neuropsychiatric examination during service with a concluding 
diagnosis of unstable personality.  Thus, in considering this 
evidence already of record, the Board implicitly, if not 
explicitly, rejected this notion of insanity at the relevant 
times in question during service.  Indeed, there was no competent 
evidence at the time of the May 2002 Board decision showing any 
indication of insanity.  See also Velez v. Shinseki, 23 Vet. App. 
199 (2009) (In determining whether new and material evidence 
is required, the focus of the Board's analysis must be on whether 
the evidence presented truly amounts to a new claim based upon 
distinctly diagnosed diseases or injuries or whether the evidence 
substantiates an element of a previously adjudicated matter.).  
Compare and contrast with Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008) (because the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than the 
symptoms of that disease or injury, claims that are based upon 
distinctly and properly diagnosed diseases or injuries must be 
considered separate and distinct claims).

Here, though, the additional medical evidence merely indicates 
the Appellant currently has PTSD, not that he was "insane" at any 
time during his military service, especially not contemporaneous 
with any of his several instances of misconduct.  Moreover, a 
finding of psychiatric disability does not automatically confirm 
a person is "insane" for the purpose of invoking 38 U.S.C.A. § 
5303(b) and 38 C.F.R. § 3.12(b).  Rather, there is simply no 
clinical finding that he was ever "insane" while committing any 
of the offenses that ultimately led to his discharge.  Therefore, 
this evidence is cumulative and redundant of the evidence 
previously of record and does not raise a reasonable possibility 
of substantiating the claim.



In sum, none of the additional evidence since the prior final and 
binding May 2002 Board decision shows a reasonable possibility 
the Veteran might now overcome the statutory or regulatory bars 
to VA benefits.  That is, the Board finds that the evidence 
received since that denial does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative or 
redundant of the evidence of record at that decision, and does 
not raise a reasonable possibility of substantiating the claim.  
See, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records only describing the Veteran's current condition 
are not material to issue of service connection and are not 
sufficient to reopen a claim for service connection based on new 
and material evidence).  Thus, there is no new and material 
evidence to reopen the claim and the petition must be denied.  
See 38 C.F.R. § 3.156.  Furthermore, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim as 
to whether the character of the Appellant's discharge is a bar to 
VA benefits is not reopened.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


